                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


TEVIN D. SUTTON,

                      Petitioner,

                                                   CASE NO. 2:18-CV-12205
v.                                                 HONORABLE NANCY G. EDMUNDS

THOMAS WINN,

                Respondent.
______________________________/

     ORDER DENYING PETITIONER’S MOTION FOR RECONSIDERATION (DKT #26)

        Michigan prisoner Tevin Sutton (“Petitioner”) has filed a pro se petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 challenging his state criminal proceedings.

Respondent has recently filed an answer to the habeas petition contending that it should

be denied. The matter is before the Court on Petitioner’s motion for reconsideration of the

Court’s prior order denying his motion for a personal recognizance bond.

        A motion for reconsideration which presents issues already ruled upon by a district

court, either expressly or by reasonable implication, will not be granted. Hence v. Smith,

49 F. Supp. 2d 547, 550 (E.D. Mich. 1999); Czajkowski v. Tindall & Assoc., P.C., 967 F.

Supp. 951, 952 (E.D. Mich. 1997). Petitioner raises such issues in his motion. The Court

properly denied his bond request for the reasons stated in its previous order. A further

review of the case does not warrant a different conclusion. He fails to meet his burden of

showing a palpable defect by which the Court has been misled or his burden of showing

that a different disposition must result from a correction thereof, as required by Local Rule

7.1(h)(3). Petitioner is not entitled to release on bond pending the resolution of his case.
Accordingly, the Court denies his motion for reconsideration.

      IT IS SO ORDERED.




                                  s/ Nancy G. Edmunds____________
                                  NANCY G. EDMUNDS
                                  UNITED STATES DISTRICT JUDGE

Dated: June 3, 2019




                                           2
